DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Response to Amendment
Applicant’s amendment of 01/26/2022 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Hwang et al. (US 2012/0088150 A1) is the closest prior art. 
Hwang discloses a method for forming an electrode for lithium secondary battery (see Abstract) ([0043-0052]) comprising: mixing a composition for use in directly coated anodes (negative electrode) (the negative active material slurry/composition is directly coated on the 
Hwang further discloses that the composition is dried or heat-treated or pyrolyzed at 145 oC ([0101]), which is way outside the claimed range of 500-600 oC.  Although Hwang discloses pyrolyzed process in paragraph [0042], such process is different than the claimed process.  Hwang extracts a portion of the formed electrode by dissolving in a solvent and further analyzes the extracted electrode by using Py-GC ([0042]). However, instant claim requires pyrolyzing treatment of the composition while the being coated on the current collector. 
Instant application explicitly discloses that the low-temperature pyrolysis can be conducted at 500-800 oC ([0039] of instant application), and further discloses that the pyrolysis is conducted at 550°C (Paragraph [0047] of instant application) in order to form the pyrolyzed composition that protects the current collector ([0046] of published application).
Search did not reveal any other pertinent art that discloses pyrolyzing at the claimed temperature in order to form an anode in which current collector is protected from any damages.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721